— Plaintiff appeals from a judgment of the City Court of Troy, dismissing his complaint in an action brought under *928the Defense Production Act to recover treble damages and attorney’s fees for an alleged overcharge on the sale of an automobile. Plaintiff purchased a 1946 Plymouth sedan from the defendants for $550. After using the same for eight days he became dissatisfied with it and returned it to the defendants. They told him to pick out something else. He selected a 1940 Pontiac sedan, the ceiling price for which under O. P. S. regulations was $365, plus $10 for a radio and $10 for a heater, or a total of $385. The defendants demanded $100 in addition, which plaintiff paid, making his total investment $650. Plaintiff sued to recover treble damages under subdivision (e) of section 409 of the Defense Production Act of 1950 (U. S. Code, tit. 50, Appendix, § 2109, subd. [e]). The City Court dismissed his complaint on the ground that two separate transactions were involved. We think the evidence fairly indicates a rescission of the first agreement of sale for the 1946 Plymouth sedan. Hence, plaintiff was entitled to credit for $550 which he paid thereon. When he was required to pay an additional $100 for the 1940 Pontiac sedan he was overcharged the difference between $385 and $650, or the sum of $265. Judgment directed for the plaintiff in the sum of $265, plus a counsel fee of $200, with costs (Troy City Ct. Act, § 189). Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ., concur.